Citation Nr: 1709433	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  03-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for tendonitis of the right knee manifested by limitation of motion, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for tendonitis of the right knee manifested by laxity, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity.

4.  Entitlement to an initial rating greater than 50 percent for depression.

5.  Entitlement to service connection for an acquired psychiatric disability other than service-connected depression, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a substance-induced mood disorder.

7.  Entitlement to service connection for residuals of a concussion.

8.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to July 19, 2016 and in excess of 20 percent thereafter.

10.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip, manifested by limitation of extension.

11.  Entitlement to an effective date earlier than February 19, 2010 for the award of service connection for osteoarthritis of the right hip, manifested by limitation of extension.

12.  Entitlement to an effective date earlier than October 23, 2001 for the award of service connection for tendonitis of the right knee manifested by limitation of motion.

13.  Entitlement to service connection for chronic pain syndrome.

14.  Entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression.

15.  Entitlement to an effective date earlier than December 9, 1999 for the award of a total disability rating for compensation based on individual unemployability (TDIU).

16.  Entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35.

17.  Entitlement to service connection for headaches.

18.  Entitlement to specially adapted housing.

19.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

20.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) from April 2002, January 2003, April 2005, February 2006, June 2010, February 2011, October 2014, and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In November 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the following issues:  entitlement to a rating in excess of 10 percent for tendonitis of the right knee manifested by limitation of motion; entitlement to a rating in excess of 10 percent for tendonitis of the right knee manifested by laxity; entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity; entitlement to an initial rating greater than 50 percent for depression; entitlement to service connection for an acquired psychiatric disorder other than service-connected depression, to include PTSD; entitlement to service connection for a substance-induced mood disorder; and entitlement to service connection for residuals of a concussion. 

In March 2014, the Board remanded the claims above for further development.  In addition, the Veteran's claims for entitlement to service connection for a neck disability; entitlement to an effective date earlier than October 23, 2001 for the award of service connection for tendonitis of the right knee manifested by limitation of motion; entitlement to a compensable rating for osteoarthritis of the right hip; entitlement to an effective date earlier than October 23, 2001 for the award service connection for osteoarthritis of the right hip; entitlement to service connection for chronic pain syndrome; entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression; entitlement to an effective date earlier than December 9, 1999 for the award of a TDIU and entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35 and entitlement to service connection for headaches, were remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran perfected an appeal with respect to these claims and they are now before the Board.  In his VA Form 9 (substantive appeal) dated in October 2014, the Veteran requested a Travel Board hearing as to these claims and they will be addressed in the remand below. 

In an October 2014 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine with an initial rating of 10 percent; granted an initial rating of 10 percent for osteoarthritis of the right hip, effective February 19, 2010, and denied service connection for sleep apnea.  In an October 2014 notice of disagreement (NOD), the Veteran disagreed with initial ratings assigned for the cervical spine and right hip, the effective date of February 19, 2010 assigned for the award of service connection for the right hip disability and the denial of service connection for sleep apnea.  A statement of the case (SOC) was issued in September 2016 with respect to these four issues.  In a September 2016 rating decision, the RO assigned a 20 percent rating for the neck disability, effective July 19, 2016.  The Veteran submitted a substantive appeal in October 2016, thereby perfecting an appeal with respect to these issues and they are also now before the Board.  The Veteran indicated in his October 2016 VA Form 9 that he did not desire a Board hearing with respect to these issues.  As noted above a Board hearing was originally requested for the issues of a higher initial rating for osteoarthritis of the right hip, and entitlement to earlier effective date for the grant of service connection for osteoarthritis of the right hip, however, the Veteran's attorney has subsequently indicated that a hearing was not desired for these issues as reflected in the October 2016 VA Form 9.  Therefore, the Board will address these issues without remanding them for a Board hearing.       

In a November 2016 rating decision, the RO denied entitlement to specially adapted housing and automobile and adaptive equipment or for adaptive equipment only.  The Veteran submitted a NOD in January 2017.  A SOC was issued by the RO in January 2017 and the Veteran perfected the appeal by submitting a VA Form 9 in January 2017.  Thus, these issues are before the Board.

Lastly, the Board notes that in a September 2016 rating decision, the RO granted service connection for right upper extremity radiculopathy and assigned a 20 percent rating, effective July 19, 2016.  In January 2017, the Veteran submitted a NOD with respect to this issue.  As a SOC has not yet been provided, the Board has no discretion, and this issue must be remanded for such purpose.  See Manlincon, supra.

The issues of entitlement to an increased rating for tendonitis of the right knee manifested by limitation of motion, currently rated as 10 percent disabling; entitlement to an increased rating for tendonitis of the right knee manifested by laxity, currently rated as 10 percent disabling; entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity; entitlement to an initial rating greater than 50 percent for depression; entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to July 19, 2016 and in excess of 20 percent thereafter; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip; entitlement to an effective date earlier than February 19, 2010 for the award of service connection for osteoarthritis of the right hip; entitlement  to an effective date earlier than October 23, 2001 for the award of service connection for tendonitis of the right knee manifested by limitation of motion; entitlement to service connection for chronic pain syndrome; entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression; entitlement to an effective date earlier than December 9, 1999 for the award of a TDIU and entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35; entitlement to service connection for headaches, entitlement to specially adapted housing; entitlement to automobile and adaptive equipment or for adaptive equipment only; and entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Aside from his service-connected depression, the Veteran does not have an  acquired psychiatric disability, to include PTSD.
  
2.  The Veteran's substance-induced mood disorder results from his voluntary use of drugs and are not secondary to a service-connected disability.

3.  No current residuals of an inservice concussion are shown.

4.  The Veteran does not have current sleep apnea.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, other than service-connected depression, to include PTSD, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2016).   

2.  The criteria for establishing entitlement to service connection for substance-induced mood disorder have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for service connection for residuals of a concussion have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in August 2005, April 2009 and June 2014 satisfied the duty to notify provisions with respect to the service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, VA treatment records and VA examination reports with respect to the claims for an acquired psychiatric disorder, other than service-connected depression, to include PTSD, and for a substance-induced mood disorder are in the claims file.  

While VA medical opinions with regard to the service connection claims for residuals of a concussion and for sleep apnea were not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  With regard to the claims for residuals of a concussion and for sleep apnea, the evidence fails to establish any in-service injury or any current disability, beyond the Veteran's own statements; and these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence in this case shows that the Veteran was involved in a parachute accident during service which resulted in several injuries.    

Acquired Psychiatric Disability, to include PTSD (other than service-connected depression)

The Veteran contends that he has a psychiatric disability (other than service-connected depression), to include PTSD, as a result of the traumatic parachute jump during service.

In addition to the laws and regulations outlined above, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f). 

On VA examination in January 2005, the examiner noted that there was not enough evidence to make a definitive diagnosis of PTSD at the present time.  

In a July 2009 VA examination report, the Veteran complained of intrusive thoughts and flashbacks of the traumatic parachute injury.  The examiner wanted to refer the Veteran for psychological testing to determine how intense the traumatic nature of these symptoms was to the Veteran.  At best, the examiner only wanted to make a provisional diagnosis of PTSD based on the report that he had intrusive thoughts and flashbacks and met stressor criterion for the traumatic jump per DSM-IV criteria.  The Veteran was diagnosed as having depression/dysthymia, complicated by service-connected injuries.  

In a subsequent July 2009 VA psychology consult report, it was noted that that the Veteran was referred for testing by a VA examiner who requested clarification of the Veteran's claim to have PTSD from a parachute accident during service.  Following psychological testing, the examiner noted that there was no doubt that the parachute accident was terrifying, however, the Veteran did not voice much psychological stress related to that event, only ongoing physiological pain.  What the Veteran appeared to be most disturbed by was the period of time at Ft. Bragg in which he was grieving his mother's death, stressing from racial conflict, using drugs and alcohol and ultimately losing his dream career in the military.  The examiner explained that this combination of events, while very painful, did not appear to meet the criteria for a psychological trauma.  Consequently, the examiner could not diagnose the Veteran with having PTSD.  The diagnosis was dysthymic disorder.     

At the outset, the Board points out that the evidence does not support a finding that the Veteran has a diagnosis of PTSD.  Following psychological testing of the Veteran in July 2009, the examiner concluded that the Veteran did not meet the DSM-IV criteria for diagnosis of PTSD.  

To the extent that that a VA examiner in July 2009 made a provisional diagnosis of PTSD, upon further psychological evaluation at a subsequent date in July 2009, the Veteran was diagnosed with dysthymic disorder/depression (the Veteran is currently service-connected for depression) and not PTSD.    

As a lay person, the Veteran has not been shown to be qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  By regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f) (2016).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify, and the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, the weight of the competent and credible evidence further establishes that the Veteran does not have a current psychiatric diagnosis other than his currently service-connected dysthymia/depression.  

In the absence of competent medical evidence of a diagnosis of PTSD, and given the weight of the competent medical evidence against a finding of any other psychiatric disorder (other than service-connected depression) that is causally related to service, the Board finds that the preponderance of the evidence is against the claim.  As such the claim must be denied.  

Substance-Induced Mood Disorder

On VA examination in January 2005, the examiner noted that after the Veteran's parachute injury, the Veteran as found sniffing tire glue.  He ended up being referred for drug counseling and was found to have a problem with tire glue.  He was diagnosed as having substance-induced mood disorder.   

In a March 2005 VA examination report, the examiner noted that the Veteran had substance use in the military that was not service connected to any previous injury.  The examiner noted that the Veteran got in trouble in the military for sniffing tire glue.  The examiner felt that having problems with sniffing tire glue was not a typical response in dealing with service-connected depression or associated chronic pain.  

On VA examination in July 2009, the Veteran admitted to huffing gasoline in the military.  While he had expressed that the inhalation of gasoline fume was secondary to chronic pain in the military, it was the examiner's opinion that huffing gasoline was not typically used to deal with chronic pain as it is a hallucinogen and hallucinogens do not have effect on chronic pain.  The examiner noted that the Veteran also started to use alcohol as well as morphine secondary to his chronic use of substances.  The examiner noted that the Veteran's substance use began before he entered the military.  In light of the above, the examiner opined that it is less likely than not that the substance use is secondary to any psychiatric disorder at the present time.  The diagnoses were depression/dysthymia, complicated by chronic service-connected injuries; marijuana dependence; alcohol dependence, in partial remission; and nicotine dependence. 

The Veteran has been diagnosed with substance dependence, as well as a substance induced mood disorder. The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2016). 

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed. 38 C.F.R. 
 § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a Veteran's own willful misconduct or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  In this case, as noted in the VA examination reports, there is no indication that the Veteran's substance abuse is secondary to, or as a symptom of a service-connected disorder. See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The Veteran's diagnosed substance abuse and substance induced mood disorders cannot be service-connected.

Residuals of a Concussion

The Veteran is seeking service connection for residuals of a concussion.  He alleges that as a result of a concussion he incurred while on active duty, he has depression, sleep disturbances, headaches, memory and vertigo.  

The Veteran's service treatment records show that he was hospitalized following the parachute jump in which he sustained injuries.  The April 1987 admission report noted that he landed on his feet, then his knees and hips and then on his head.  He had a bump on his forehead.  A subsequent report that day noted a one centimeter laceration at the brow which was described as a superficial laceration.  The Veteran was noted to be alert and oriented at the time of admission.  The report noted that he had not suffered any loss of consciousness and demonstrated no neurological deficits.  There is no indication from the hospitalization report of a concussion.  Furthermore, there is no indication in any of the other service treatment records of a concussion.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for residuals of a concussion or headaches. As noted above, the Veteran's service treatment records do not show any treatment for a concussion.  No current residuals of an inservice concussion are shown in his post service medical treatment records. 

The Veteran's own statements claiming he has residuals of a concussion due an injury in service are not competent evidence.  He is a layperson, and has not been shown to have the training and expertise to establish a diagnosis of a current neurologic disability in the circumstances presented by his own opinion.  While he is competent to discuss symptomatology that may be experienced through his senses, whether there is a medical diagnosis of a current disability (which the Veteran is reporting) due to the incident he reported in service is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
Moreover, there is no competent evidence of record suggesting that the Veteran has current residuals of a concussion. 

In summary, while the record reflects the Veteran sustained injury during a parachute landing during service, the preponderance of the evidence is against a finding that the Veteran indeed has a current chronic disability resulting in residuals of a concussion or other head injury that could be related to an injury and activities in service.  Therefore, the preponderance of the evidence is against this claim, and the appeal seeking service connection for residuals of a concussion must be denied.

Sleep Apnea

The Veteran is seeking service connection for sleep apnea, to include as secondary to service-connected depression.  

The service treatment records do not show any complaints or treatment pertaining to sleep problems.  Post-service, the medical evidence of record also fails to show any treatment or a diagnosis of sleep apnea.

One of the cornerstone requirements for service connection is the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or for any distinct period of time proximate to or during the pendency of that claim, and service connection may be granted even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, there has been do demonstration that the Veteran possesses the medical training and expertise to provide a complex medical opinion, such as a diagnosis of sleep apnea supported by his reported symptomatology. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In this case, there is no evidence of record to show that the Veteran has sleep apnea. The Veteran has identified VA treatment records which have been obtained but they make no reference to any symptoms or complaints with respect to sleep apnea.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  In this instance, the Veteran has not provided any medical evidence showing treatment or diagnosis of any sleep apnea since separation.  Nor has he provided any lay statements regarding symptomatology or any functional limitations.  Without any evidence of a current disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The preponderance of the evidence does not support a grant of service connection.

As there is no competent and probative evidence of current sleep apnea, there is no basis on which the claim for service connection may be granted.  It is therefore unnecessary to address any other element of direct or secondary service connection. Accordingly, the claim for service connection is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability other than service-connected depression, to include PTSD, is denied.

Entitlement to service connection for a substance-induced mood disorder is denied.

Entitlement to service connection for residuals of a concussion is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression, is denied.


REMAND

Increased Rating Claims for Right Knee, Cervical Spine and Right Hip

The Veteran last underwent VA examinations of his right knee, cervical spine and right hip in February 2010.  Moreover, the record reflects VA Disability Benefits Questionnaire (DBQ) examination reports for the right knee, hips and cervical spine conducted by a private physician in July 2016 are of record.  However, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing." Id. at 8.  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  Consequently, the claims for higher ratings for the right knee, cervical spine and right hip disabilities must be remanded since the prior VA examination reports do not comply with 38 C.F.R. § 4.59 as interpreted by the Court.

Inextricably Intertwined Issues

As the claims for increased ratings for the right knee, cervical spine and right hip disabilities are being remanded for further VA examinations, the Board finds that the earlier effective date issues are inextricably intertwined with the increased ratings claims. The Board also finds that the issues of entitlement to specially adapted housing and entitlement to automobile/adaptive equipment are inextricably intertwined with the increased rating claims.  The outcome of the unresolved claims could impact entitlement to these benefits.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, decisions on these matters are deferred until the rating issues are decided.

Increased Rating for Depression

The last VA examination with respect to the Veteran's service-connected depression was conducted in July 2009.  The Board cannot ascertain to what extent the Veteran's depression has increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, the claim is remanded for a VA psychiatric disorder to accurately assess the severity of the Veteran's service-connected depression.

Travel Board Hearing Claims

In his October 2014 VA Form 9, the Veteran requested Travel Board hearings with respect to the following claims:  entitlement to an effective date earlier than October 23, 2001 for the award service connection  for tendonitis of the right knee manifested by limitation of motion; entitlement to service connection for chronic pain syndrome; entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression; entitlement to an effective date earlier than December 9, 1999 for the award of TDIU; entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35; and entitlement to service connection for headaches.  

To date, the requested hearing has not been scheduled.  Therefore, these appeals must be remanded so the Veteran can be scheduled for a hearing as requested.  38 C.F.R. § 20.704 (2016).

Manlincon Issue

As noted in the Introduction, in September 2016, the RO awarded service connection for right upper extremity radiculopathy.  The Veteran filed an NOD with the initial 20 percent rating assigned.  Since there has been initial RO adjudication of the claim and an NOD filed, the Veteran is entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to assess the current nature and severity of his service-connected right knee, right hip and cervical spine disabilities. 

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any undamaged paired joint.  If an examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Specifically in regard to the right knee, the examiner note the presence of ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the right knee.

Specifically in regard to the right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in either hip. 

Specifically in regard to the cervical spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner should specifically test for objective evidence of radiculopathy and indicate the presence of any other associated objective neurologic abnormality.

All objective and subjective symptoms should be reported in detail. 

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  

All objective and subjective symptoms should be reported in detail. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims of entitlement to an increased rating for tendonitis of the right knee manifested by limitation of motion, currently rated as 10 percent disabling; entitlement to an increased rating for tendonitis of the right knee manifested by laxity, currently rated as 10 percent disabling; entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to July 19, 2016 and in excess of 20 percent thereafter; entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip, manifested by limitation of extension; entitlement to an initial rating in excess of 50 percent for depression; entitlement to an effective date earlier than February 1, 2005 for a 10 percent rating for tendonitis of the right knee manifested by laxity; entitlement to an effective date earlier than February 19, 2010 for the award of service connection for osteoarthritis of the right hip, manifested by limitation of extension; entitlement to specially adapted housing; and entitlement to an automobile and adaptive equipment or for adaptive equipment only, in light of all evidence of record.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  

4.  The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the next available opportunity with regard to the following claims: entitlement to an effective date earlier than October 23, 2001 for the award service connection  for tendonitis of the right knee manifested by limitation of motion; entitlement to service connection for chronic pain syndrome; entitlement to an effective date earlier than January 16, 2001 for the award of service connection for depression; entitlement to an effective date earlier than December 9, 1999 for the award of TDIU; entitlement to an effective date earlier than December 9, 1999 for the award of Dependents' Educational Assistance under 38 U.S.C. chapter 35; and entitlement to service connection for headaches.  Any indicated development should be undertaken in connection with this hearing request.   

5.  The AOJ must provide the Veteran with a SOC with respect to his claim of entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed, the claim, subject to current appellate procedures, should be returned to the Board for further appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


